--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is entered into as of this 16 day of
October, 2006 by and between Ignis Petroleum Corporation and Ignis Petroleum
Group, Inc., (collectively referred to as "Company") and John M. Glynn
(hereinafter referred to as "Employee").


FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Company and Employee agree, as
follows:


1. Employment. Company hereby employs Employee and Employee accepts employment
by Company, subject to the terms and conditions set forth in this Agreement and
subject to Company’s policies and procedures, to the extent the Company’s
policies and procedures are not inconsistent with this Agreement, for the
Employment Period (as defined below) stated herein.


2. Position. During the Employment Period, Employee will render services as
Senior Vice President of Development and Operations with responsibility for
evaluating, developing and operating new business opportunities. Employee shall
report directly to the President and CEO of Company and serve on the Senior
Management Team. A summary of the position and areas of responsibility is
attached hereto as Exhibit A.


3. Employment Period or Term. Company hereby agrees to employ Employee, and
Employee hereby agrees to be employed by Company for a period of three years
commencing on October 16, 2006 and ending on October 15, 2009 (the "Employment
Period" or "Term"). The parties by mutual written agreement may renew this
Agreement.


4. Duties. Employee’s duties are more particularly described in Exhibit A. In
addition, Employee shall attend management and staff meetings with executive and
supervisory personnel of Company, as required. Employee shall also perform such
other duties reasonably requested by Company.


5. Compensation. Employee shall be provided with a base remuneration of cash,
restricted common stock, bonus and non-bonus, and benefits as detailed in
Exhibit B.


6. Termination of Employment. This Agreement and Employee's employment may be
terminated at any time as follows:


(a) Resignation by Employee. In the event Employee resigns from Company, the
Company shall not be obligated to provide a severance package other than those
benefits provided as a matter of law. In the event Employee resigns from Company
due to breach of this Agreement by Company and employee has given the Company
written notice and a reasonable opportunity to cure such breach, Employee shall
be entitled to the severance package described in paragraph 6(c) provided that
Employee is not himself in breach of this Agreement or otherwise eligible to be
terminated under section 6(b) of this Agreement;


(b) by the Company upon notice for Cause which shall be defined as:
 
Page 1 of  4



--------------------------------------------------------------------------------





 
(i)
Employee's willful failure, neglect, refusal, or nonperformance, at any time, of
Employee's duties or obligations set forth in this Agreement or a willful breach
by Employee of this Agreement;




 
(ii)
Employee's conviction or no contest or guilty plea to or indictment for (or its
procedural equivalent) a felony or crime involving moral turpitude, or
Employee's guilty plea or no contest plea to a lesser included offense or crime
in exchange for withdrawal of a felony indictment, felony charge by information,
or a charged crime involving moral turpitude, whether the charge arises under
federal, state or local law;




 
(iii)
Employee's death or disability;




 
(iv)
Employee's failure to adhere in any material respect to any material written
policy of the Company;




 
(v)
Employee's appropriation (or attempted appropriation) of a material business
opportunity of the Company or any of its affiliates, including, without
limitation, attempting to secure or securing, any personal profit in connection
with any transaction entered into on behalf of the Company or any of its
affiliates;




 
(vi)
Employee's commission of an act of fraud, illegality, theft or willful
misconduct toward the Company or any of its affiliates in the course of
employment with the Company that relates to the Company's or any of its
affiliates' assets, activities, operations or other employees;




 
(vii)
Employee's repeated intoxication with alcohol or drugs while on the Company's
premises during regular business hours; or




 
(viii)
Employee's gross incompetence that has a material adverse impact on the
Company's finances or operations or a pattern of gross incompetence of Employee,
in each case as determined in good faith by the Board of Managers of the
Company;



In the event Employee is terminated for Cause the Company shall pay Employee's
salary and benefits through the date of such termination and Employee shall
forfeit and have no right to any shares of stock compensation (bonus and
non-bonus) otherwise scheduled to vest and be issued to Employee after the date
Employee is terminated for Cause.


(c)
Company may terminate Employee's employment without Cause. The term “without
Cause” shall be defined as any reason except those set out in subparagraph (b)
of Section 6. In that event, Company shall provide Employee with a severance
package. Employee's severance package shall include for a period of three months
(or for one year if said termination without cause occurs within one year of a
change-of-control of the Company (i) payment of Employee's salary; (ii) benefits
grossed up for tax purposes; and (iii) the remaining (non-bonus) shares of
Company stock compensation.

 
Page 2 of  4


--------------------------------------------------------------------------------


 
7. Confidential or Proprietary Information. During and after the Employment
Period, Employee will not, without the prior written consent of Company, either
directly or indirectly transmit or disclose to any person or entity any
Confidential or Proprietary Information of Company and its affiliates which
Employee hereby acknowledges he will obtain in the course of his employment
hereunder. Employee will not disclose such Confidential or Proprietary
Information to any other person or entity and will not use such Confidential or
Proprietary Information for his own benefit or the benefit of any other person
or entity. As used in this Agreement "Confidential or Proprietary Information"
means any information not generally disclosed or known to the trade or public
concerning business or operation of Company. Employee agrees to maintain all
such information in confidence during Employee's employment with Company and
following any termination of this Agreement or Employee's employment. Employee
shall promptly return to a representative of Company all materials involving
Confidential or Proprietary Information in the Employee's possession or control.
The prior knowledge, mental impressions, and experience of Employee gained
before employment with Company shall not be deemed Company’s Confidential or
Proprietary Information.


8. Indemnification and Insurance. Company and Employee shall enter into an
Indemnification Agreement in the form attached hereto as Exhibit C.


9.Dispute Resolution. The parties agree that any dispute, controversy or claim,
whether based on contract, tort, statute, discrimination, retaliation, or
otherwise, relating to, arising from or connected in any manner to this
Agreement, or to the alleged breach of this Agreement, or arising out of or
relating to Employee's employment or termination of employment, shall, upon
timely written request of either party be submitted to and resolved by binding
arbitration. The arbitration shall be conducted in Dallas, Texas. The
arbitration shall proceed in accordance with the National Rules for Resolution
of Employment Disputes of the American Arbitration Association ("AAA") in effect
at the time the claim or dispute arose, unless other rules are agreed upon by
the parties. Unless otherwise agreed to by the parties in writing, the
arbitration shall be conducted by one arbitrator who is a member of the AAA and
who is selected pursuant to the methods set out in the National Rules for
Resolution of Employment Disputes of the AAA. Any claims received after the
applicable/relevant statute of limitations period has passed shall be deemed
null and void. The award of the arbitrator shall be a reasoned award with
findings of fact and conclusions of law. Either party may bring an action in any
court of competent jurisdiction to compel arbitration under this Agreement, and
to enforce an arbitration award. Each party shall pay 50% of the actual costs of
arbitration excluding attorneys fees. Each party will pay its own attorneys fees
and other costs incurred by their respective attorneys.


10.  Miscellaneous.


(a)
Choice of Law: Unless otherwise specified or required by statute in a particular
jurisdiction which expressly pertains to an employment relationship (e.g., wage
payment timing, tax withholding, etc.), all construction and interpretation of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without giving effect to principles of conflicts of law.

 
Page 3 of  4


--------------------------------------------------------------------------------


 
(b)
Severability: Employee and Company agree that any provision of this Agreement
deemed void, voidable, illegal, unenforceable or invalid may be reformed to
permit enforcement of the objectionable provision to the fullest permissible
extent. Any provision of this Agreement deemed unenforceable after modification
shall be deemed stricken from this Agreement, with the remainder of the
Agreement being given its full force and effect.



(c)
Waiver: No waiver by Employee or Company of any default or breach of any
covenant of this Agreement shall be deemed to be a waiver of any prior or
subsequent default or breach of the same or other covenant of this Agreement, or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.



(d)
Merger: This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof and supersedes and nullifies all prior or
contemporaneous conversations, negotiations, or agreements (oral or written)
regarding the subject matter of this Agreement. In any future construction of
this Agreement, this Agreement should be given its plain meaning. This Agreement
and any attached exhibits may not be changed, modified or amended in any respect
except by a written instrument. To the extent the wording of this Agreement
conflicts with any provision of Exhibits A & B, the wording of this Agreement
shall control.



(e)
Counterparts: This Agreement may be executed in counterparts, a counterpart
transmitted via facsimile, and all executed counterparts, when taken together,
shall constitute sufficient proof of the parties' entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement.



(f)
Headings: This Agreement contains headings for ease of reference. The headings
have no independent meaning.



 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to be effective as of the date first written above.
 


Employee:
/s/ John M. Glynn
 
John M. Glynn
       
Date:
October 16, 2006
       
Company:
Ignis Petroleum Corporation
     
By:      /s/ Michael P. Piazza
         
Its:      President & CEO
       
Date:
October 16, 2006
       
Company:
Ignis Petroleum Group, Inc.
     
By:      /s/ Michael P. Piazza
         
Its:      President & CEO
           
Date:
October 16, 2006

 
Page 4 of  4
 

--------------------------------------------------------------------------------


EXHIBIT A


SENIOR VICE PRESIDENT OF DEVELOPMENT AND OPERATIONS




POSITION SUMMARY


—
Company Officer directly accountable for evaluating, developing and operating
new opportunities and existing properties throughout the Company’s areas of
business.



—
Key member of the senior management team who provides input on matters of
technical, strategic and economic importance.



—
Expected to be knowledgeable and skilled in matters related to the engineering,
operations, and evaluation of the companies’ properties and oil & gas
opportunities.



PRIMARY AREAS OF RESPONSIBILITY


—
Build and motivate a team of engineers, operations personnel, and critical
service contractors



—
Direct and oversee all aspects of the company’s engineering and production
operations including contractor negotiation and performance monitoring



—
Maintain existing and establish new relationships with industry partners to
create potentially new business opportunities



—
Play key role in property acquisitions including technical and economic
evaluation, structuring and negotiating deals, due diligence, and “set-up” of
new organizations



—
Identify and plan in-field development and cost-saving opportunities to drive
value.



—
Track operating performance against plan and provide regular operational updates
to Senior Management Team.



—
Maintain and create company’s participation in key business technical and
operating groups and forums to provide representation



PROFESSIONAL REQUIREMENTS


—
BS degree in engineering



—
Technical, operating and business management experience in oil and gas
production progressive leadership positions



—
Highly-respected in oil and gas sector with strong industry affiliations


--------------------------------------------------------------------------------



EXHIBIT B


REMUNERATION AND BENEFITS




CASH COMPENSATION:


—
$150,000 per year (adjusted annually based on individual and Company
performance)



STOCK COMPENSATION: Total award of up to 1,800,000 common shares of restricted
stock over three years, granted in increments of 170,000 shares every six months
(340,000 per year) and 260,000 in bonus shares each year. The bonus element will
be based on both company and individual performance and will be subject to
approval by the board’s compensation committee.


PAID TIME OFF: Up to four weeks earned vacation per year and ten business
holidays.


MEDICAL INSURANCE: Company to pay for employee coverage per the Company plan
(“contribution”) or to reimburse an amount up to the contribution for employee
self-selected plan.
 
REIMBURSABLE EXPENSES: Reimbursed for reasonable and customary expenses incurred
on behalf of and in furtherance of the business of the Company. Upon approval of
such expenses Company shall promptly (within 30 days) provide reimbursement for
such expenses.


CHANGE OF CONTROL: The Company would provide for cash severance equal to
one-year of salary and advance of remaining restricted share balance upon change
of control.


PERFORMANCE: The Company will conduct a formal performance at the end of each
year of employment. The Company can decide to terminate this relationship should
performance not meet expectations. In such case the Company would provide a
severance of three months cash salary and provide the remaining (non-bonus)
shares of Ignis stock compensation without any further obligation to the
Company.


EMPLOYMENT AGREEMENT: The Company will enter into a more formal employment
agreement upon acceptance of the offer and signature.
 
 

--------------------------------------------------------------------------------